Continuation Sheet
	On page 11 of the applicant’s response filed on 12/21/2021, the applicant argues that the present application “discusses how to indicate a SRS resource corresponding to the second SRS resource, and the network side sends to the terminal the corresponding-relation indication information between an identifier of an SRS corresponding to one type of SRS resources and an SRS resource of another type” while Park discloses that “Both the indicated SRS resource and the port index are directed at the same indicated SRS resource, and the control information transferred to the UE only includes paired information for the same type SRS resource”.
	However, previously presented rejection shows the indication of SRS ports for the Type 1 SRS resource and Type 2 SRS resource on page 8 of the Final Office Action dated 10/21/2021, which is supported in paragraph [0554] and paragraph [0527].  Therefore, the previously presented rejection does disclose the information corresponding to one type of SRS resources and an SRS resource of another type (type 1 and type 2 SRS).  The previously presented rejections are therefore maintained.

/JUTAI KAO/Primary Examiner, Art Unit 2473